                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                          LEWIS T. BABCOCK, JUDGE

Civil Action No. 1:19-cv-00621-LTB

PATRICK LEWIS,

             Plaintiff,
v.

ANDREW SAUL, Commissioner of Social Security,

             Defendant. 1

_____________________________________________________________________________

                                   ORDER
_____________________________________________________________________________


      Plaintiff appeals from the Social Security Administration (“SSA”)

Commissioner’s final decision denying his application for disability insurance

benefits, filed pursuant to Title II of the Social Security Act, 42 U.S.C. §§ 401 et

seq., and his application for supplemental security income, filed pursuant to Title

XVI of the Social Security Act, 42 U.S.C. §§ 1381–1383c. Jurisdiction is proper

under 42 U.S.C. § 405(g). Oral argument would not materially assist me in the

determination of this appeal. After consideration of the parties’ briefs, as well as the

administrative record, I REVERSE and REMAND the Commissioner’s final order

for further proceedings




      1Andrew Saul is now the Commissioner of Social Security and is automatically
      substituted as a party pursuant to Federal Rule of Civil Procedure 25(d). Section 205(g)
      of the Social Security Act states that an action survives regardless of any change in the
      person occupying the office of Commissioner of Social Security. 42 U.S.C. § 405(g).

                                                    1
                           I.     STATEMENT OF THE CASE

      Plaintiff seeks judicial review of SSA’s decision denying his applications for

disability insurance benefits and supplemental security income. Compl., ECF No. 1.

Plaintiff filed his applications in January 2016 alleging that his disability began on

July 25, 2016. [Administrative Record (“AR”) 208, 220]

      SSA initially denied his applications in June 2017. [AR 122–31] The

Administrative Law Judge (“ALJ”) conducted an evidentiary hearing on July 26,

2018 and issued a written ruling on October 4, 2018. [AR 12–78] The ALJ ruled that

Plaintiff was not disabled. [AR 32] The SSA Appeals Council subsequently denied

Plaintiff’s administrative request for review of the ALJ’s determination, making

SSA’s denial final for the purpose of judicial review. [AR 1–6, 207]; see 20 C.F.R. §§

404.981, 416.1481. Plaintiff timely filed his Complaint with this court seeking

review of SSA’s final decision. ECF No. 1.


                                II.    LEGAL STANDARDS

          A. SSA’s Five-Step Process for Determining Disability

      A claimant is “disabled” under Title II of the Social Security Act if he is

unable to “engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not

less than 12 months.” 42 U.S.C. § 423(d)(1)(A); Bowen v. Yuckert, 482 U.S. 137, 140

(1987). SSA has established a five-step sequential evaluation for determining

whether a claimant is disabled and thus entitled to benefits. 20 C.F.R. §§ 404.1520,


                                              2
416.920.

      At step one, SSA asks whether the claimant is presently engaged in

“substantial gainful activity.” If he is, benefits are denied and the inquiry stops.

20 C.F.R. §§ 404.1520(b), 416.920(b). At step two, SSA asks whether the claimant

has a “severe impairment”—that is, an impairment or combination of impairments

that “significantly limits [his] physical or mental ability to do basic work activities.”

20 C.F.R. §§ 404.1520(c), 416.920(c). If he does not, benefits are denied and the

inquiry stops. If he does, SSA moves on to step three, where it determines whether

the claimant’s impairments “meet or equal” one of the “listed impairments”—

impairments so severe that SSA has determined that a claimant who has them is

conclusively disabled without regard to the claimant’s age, education, or work

experience. 20 C.F.R. §§ 404.1520(d), 416.920(d). If not, SSA goes to step four.

      At step four, SSA determines the claimant’s residual functional capacity

(“RFC”)—that is, what he is still able to do despite his impairments—and asks

whether the claimant can do any of his “past relevant work” given that RFC.

20 C.F.R. §§ 404.1520(e), 416.920(e). If not, SSA goes to the fifth and final step,

where it must show that the claimant’s RFC allows him to do other work in the

national economy in view of his age, education, and work experience. 20 C.F.R. §§

404.1520(g), 416.920(g). The claimant has “the burden of establishing a prima facie

case of disability at steps one through four.” Doyal v. Barnhart, 331 F.3d 758, 760

(10th Cir. 2003).




                                               3
         B. Standard of Review

      My review concerns only whether SSA’s factual findings are supported by

substantial evidence and whether the correct legal standards were applied. Vigil v.

Colvin, 805 F.3d 1199, 1201 (10th Cir. 2015). With regard to the law, reversal may

be appropriate when SSA fails to apply proper legal standards. Hendron v. Colvin,

767 F.3d 951, 954 (10th Cir. 2014). With regard to the evidence, I must “determine

whether the findings of fact . . . are based upon substantial evidence, and inferences

reasonably drawn therefrom. If they are so supported, they are conclusive upon the

reviewing court and may not be disturbed.” Trujillo v. Richardson, 429 F.2d 1149,

1150 (10th Cir. 1970). “Substantial evidence is more than a mere scintilla and is

such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Flaherty v. Astrue, 515 F.3d 1067, 1070 (10th Cir. 2007). The record

must demonstrate that the ALJ considered all the evidence, but an ALJ is not

required to discuss every piece of evidence. Clifton v. Chater, 79 F.3d 1007, 1009–10

(10th Cir. 1996). I examine the record as a whole and may not reweigh the evidence

or substitute my judgment for that of the ALJ. Flaherty v. Astrue, 515 F.3d at 1070.


                              III.   THE ALJ’S RULING

      In her ruling, the ALJ followed the five-step analysis outlined above. The

ALJ concluded under the first step that Plaintiff had not engaged in substantial

gainful activity since his alleged onset date of July 25, 2016. [AR 17] Under step

two, the ALJ determined that Plaintiff had severe impairments of seizure disorder,

unspecified cognitive disorder, and mood disorder with bipolar features. [Id.] The


                                             4
ALJ concluded under step three that the enumerated severe impairments did not

meet or medically equal an impairment in 20 C.F.R., Pt. 404, Subpt. P, App. 1 (the

“Listing”). [AR 18]

      The ALJ found that Plaintiff had the RFC to perform work at all exertional

levels, except that he had the following non-exertional limitations:

      he should never climb ladders, ropes, or scaffolds; he should not work at
      unprotected heights; he should not work in proximity to heavy moving
      machinery or engage in commercial driving; he is able to understand,
      remember, and carry out moderately complex instructions requiring
      attention to detail, independent work, and work with abstract ideas that
      can be learned in about six months on a job with on the job training; he
      can sustain concentration, persistence, and pace for these instructions
      over a typical work day and work week; work should be in a low stress
      setting, with low stress defined as only occasional interactions with the
      general public, coworkers, and supervisors; he can make independent
      work decisions, tolerate task changes, and can travel and recognize and
      avoid work hazards.

[AR 21]

      The ALJ found that Plaintiff was able to perform his past relevant work of

kitchen helper, fulfilling step four. [AR 30–31] Further, the ALJ confirmed in the

fifth and final step that jobs existed in significant numbers in the national economy

that Plaintiff could perform. [AR 31–32] The ALJ supported her decision based in

part by the testimony of the vocational expert and related hypotheticals, and found

that Plaintiff could be a small products assembler, cleaner, or hand packager. [AR

32] Thus, the ALJ concluded that Plaintiff was not disabled. [Id.]




                                              5
                               IV.    ISSUES ON APPEAL

      In appealing the ALJ’s decision, Plaintiff argues that the ALJ erred by: (1)

not evaluating a medical opinion; and (2) assigning improper weight to the state

agency doctors.


          A. The ALJ erred by not evaluating a medical opinion.

      Plaintiff argues that the ALJ erred when she did not evaluate the opinion of

Stephanie Ravine, PsyD. Pl.’s Br., ECF No. 17 at 6. Defendant counters that

because the ALJ’s decision was consistent with Dr. Ravine’s opinion, the ALJ did

not need to discuss the opinion. Def.’s Resp., ECF No. 18 at 8. Plaintiff contends

that the ALJ’s decision was not consistent with Dr. Ravine’s opinion. Pl.’s Reply,

ECF No. 19 at 2.

      In formulating a claimant’s RFC, an ALJ must “give consideration to all the

medical opinions in the record.” Mays v. Colvin, 739 F.3d 569, 578 (10th Cir. 2014);

20 C.F.R. §§ 404.1527(c), 416.927(c). But “an ALJ’s failure to weigh a medical

opinion involves harmless error if there is no inconsistency between the opinion and

the ALJ’s assessment of [the RFC].” Id. at 578–79 (citing Keyes-Zachary v. Astrue,

695 F.3d 1156, 1162–63 (10th Cir. 2012)). The ALJ is not required to discuss every

piece of evidence but must discuss the evidence supporting her decision and “the

uncontroverted evidence [she] chooses not to rely upon, as well as significantly

probative evidence [she] rejects.” Clifton v. Chater, 79 F.3d at 1009–10.

      In November 2017, Dr. Ravine supervised a neuropsychological evaluation

report of Plaintiff. [AR 567–80] Plaintiff points to Dr. Ravine’s findings that


                                              6
Plaintiff was, in part: (1) severely impaired in his decision making and social and

community judgment; and (2) extremely limited in his ability to make judgments of

simple decisions. [AR 577–78] Defendant concedes that the ALJ did not explicitly

weigh Dr. Ravine’s opinion. ECF No. 18 at 9. But it claims that the error was

harmless because Dr. Ravine’s opinion that “Plaintiff was mildly limited in

understanding, remembering, and carrying out simple instructions and not

significantly limited in understanding, remembering, and carrying out complex

decision” was “consistent with the ALJ’s decision to limit him to ‘moderately

complex instructions.’” Id. Defendant continues that Dr. Ravine’s opinion “that

Plaintiff was moderately limited in interacting with the general public, coworkers,

and peers” was “consistent with the ALJ’s decision to find him capable of work

involving only occasional interaction with the general public, coworkers, and

supervisors.” Id. Defendant adds that the ALJ’s finding that Plaintiff could perform

unskilled work can be harmonized with Dr. Ravine’s findings. Id. at 9–10.

        I conclude that the ALJ erred in not explicitly evaluating Dr. Ravine’s

opinion. Dr. Ravine provided an extensive report. [AR 567–80] It included an

overview of Plaintiff’s neurocognitive scores. [AR 577] Concerning attention,

Plaintiff’s auditory attentional capacity was mildly-to-moderately impaired; his

ability to use verbal information in his working memory was average; and his

sustained concentration and efficiency of information processing was below average.

[Id.]

        Concerning learning and memory, his overall memory was moderately



                                              7
impaired; his ability to immediately recall information was mildly impaired; his

ability to recall delayed information was mildly-to-moderately impaired; and his

ability to recognize information at a later time and differentiate it from incorrect

information was mildly impaired. [Id.] His ability to learn visual information and

later differentiate it from false stimuli was average; his ability to immediately

recognize visual information at a later time was below average; his ability to recall

narrative information was mildly-to moderately impaired. [Id.] His ability to recall

information of daily living was mildly-to-severely impaired. [Id.] Concerning

executive functioning, Dr. Ravine found Plaintiff to be mildly impaired, with his

decision making and social and community judgment severely impaired; his

planning and inhibition abilities above average; his concept formation and mental

flexibility average; and his verbal fluency and verbal abstract reasoning average.

[Id.]

        In an additional summary, Dr. Ravine found Plaintiff to have mildly

impaired premorbid functioning; his ability to understand and carry out short and

simple instructions was mildly limited; his ability to understand and remember

complex or detailed instructions was not significantly limited; his ability to make

judgments of simple decisions was extremely limited; and his ability to make

judgments on complex or detailed decisions was mildly limited. [AR 578] His ability

to interact appropriately with the general public was moderately limited; his ability

to interact with coworkers or peers without distracting them or them distracting

him was moderately limited; and he would be moderately in limited in his ability to



                                              8
be taught how to do a task or receive constructive criticism. [AR 578–79]

      The ALJ discussed some aspects of the evaluation but did not consider it an

opinion and did not assign a weight to it. [AR 24] While I understand Defendant’s

technical argument—that the definition of unskilled work implicates the extreme

limitations noted by Dr. Ravine—this does not excuse the lack of analysis of Dr.

Ravine’s opinion. Plaintiff points to certain limitations that the ALJ would need to

address in her RFC assessment to further align with Dr. Ravine’s opinion. ECF No.

19 at 2. Without a more thorough analysis of Dr. Ravine’s opinion, I cannot analyze

whether the ALJ improperly disregarded portions of Dr. Ravine’s opinion. Harrold

v. Berryhill, 714 F. App’x 861, 869 (10th Cir. 2017) (the ALJ erred when he did not

fully examine a medical opinion and SSA’s harmless error argument regarding

consistency did not prevail) (unpublished). “It is improper for the ALJ to pick and

choose among medical reports, using portions of evidence favorable to [her] position

while ignoring other evidence.” Hardman v. Barnhart, 362 F.3d 676, 681 (10th Cir.

2004). There is simply too much said in Dr. Ravine’s opinion to conclude that it

could be fully harmonized with the ALJ’s RFC assessment without further

explanation. As such, the ALJ must explicitly evaluate Dr. Ravine’s opinion.


          B. The ALJ erred in part in the weight she assigned to the state agency
             doctors.

      Plaintiff argues that the ALJ erred when she gave great weight to the

opinions of the state agency doctors, Erin Madden, M.D. and Gayle Frommelt, Ph.D.

ECF No. 17 at 7. Generally, Plaintiff argues that the doctors did not have access to

the entire case file before opining. Id. Plaintiff contrasts this with the opinions of
                                               9
Thomas Bowser, M.D. and Albert Duncan, M.D., whose opinions he argues should

have been granted greater weights than the state agency doctors’ opinions. Id. at 8.

Defendant responds that the state agency doctors’ opinions were consistent with the

record and that the ALJ did not err. ECF No. 18 at 10.

      When an ALJ analyzes evidence from state agency doctors, specific factors to

consider include: (1) the length of the treatment relationship and the frequency of

examination; (2) the nature and extent of the treatment relationship, including the

treatment provided and the kind of examination or testing performed; (3) the degree

to which the physician’s opinion is supported by relevant evidence; (4) consistency

between the opinion and the record as a whole; (5) whether or not the physician is a

specialist in the area upon which an opinion is rendered; and (6) other factors

brought to the ALJ’s attention which tend to support or contradict the opinion.

Watkins v. Barnhart, 350 F.3d 1297, 1300–01 (10th Cir. 2003); 20 C.F.R. §§

404.1527(c), 416.927(c); see 20 C.F.R. §§ 404.1513a(b)(1), 416.913a(b)(1) (evidence

from state agency consultants are viewed as other opinion evidence). While the ALJ

need not explicitly discuss each individual factor, Oldham v. Astrue, 509 F.3d 1254,

1258 (10th Cir. 2007), the ALJ must “give good reasons in the notice of

determination or decision for the weight he ultimately assigns the opinion.”

Watkins v. Barnhart, 350 F.3d at 1301. As long as a reviewing court can follow the

ALJ’s reasoning and can determine that correct legal standards have been applied,

“merely technical omissions in the ALJ’s reasoning do not dictate reversal.” Keyes-

Zachary v. Astrue, 695 F.3d at 1166.


                                             10
               1. Dr. Madden

      In her decision, the ALJ stated that

      Dr. Madden opined the claimant had no exertional or postural
      limitations aside from the preclusion against climbing ladders, ropes, or
      scaffolds. Dr. Madden further opined the claimant should avoid even
      moderate exposure to machinery, driving, and heights secondary to his
      seizure disorder. The undersigned finds Dr. Madden’s opinion well
      supported by and consistent with the evidence, and therefore accorded
      it great weight.

[AR 27]

      Plaintiff argues that the ALJ erred in relying upon Dr. Madden’s opinion

because Dr. Madden did not have access to the entire file and did not have the

depth of understanding nor longitudinal history of Drs. Bowser and Duncan. ECF

No. 17 at 7. Not having full access to a case file does not summarily preclude the

validity of a doctor’s opinion. Tarpley v. Colvin, 601 F. App’x 641, 644 (10th Cir.

2015) (the ALJ did not err when it assigned significant weight to the opinion of a

state agency physician even though the physician did not view the treating

physicians’ or subsequent medical records) (unpublished).

      Besides a reference to the factors of 20 C.F.R. § 404.1527(c), Plaintiff does not

specifically state what about Dr. Madden’s opinion is incorrect. ECF No. 17 at 8. To

the extent that Plaintiff is arguing that the ALJ should give a greater weight to

Drs. Bowser’s and Duncan’s opinions, I conclude that Plaintiff has not adequately

briefed this issue for analysis. Keyes-Zachary v. Astrue, 695 F.3d at 1161 (a

reviewing court will only consider and discuss contentions that have been

adequately briefed for review). And after review of the record, the ALJ provided

sufficient reasoning for the weight she gave to the doctors’ opinions. [AR 26–27, 92–
                                              11
93, 111–12, 554–57]. Thus, the ALJ did not err in the weight she assigned to Dr.

Madden’s opinion.

              2. Dr. Frommelt

      Concerning Dr. Frommelt’s opinion, the ALJ first summarized its contents.

[Id.] The ALJ found the opinion consistent with evidence, including a cognitive

evaluation by Ryan Cole, PsyD. [AR 28, 544] That same evaluation was integrated

into the neuropsychological evaluation conducted by Dr. Ravine. [AR 573] I am

remanding this case for the ALJ to assign a weight to Dr. Ravine’s opinion. Much of

Dr. Frommelt’s opinion dealt with similar analyses as Dr. Ravine’s evaluation. [AR

27, 88–89, 107–08, 577–80] Thus, the ALJ must reevaluate the weight given to Dr.

Frommelt’s opinion once she assigns a weight to Dr. Ravine’s opinion.


                                V.     CONCLUSION

      Accordingly, SSA’s decision is REVERSED, and this case is REMANDED for

proceedings consistent with this opinion. The ALJ must: (1) explicitly evaluate Dr.

Ravine’s opinion; and (2) reevaluate the weight given to Dr. Frommelt’s opinion

once she assigns a weight to Dr. Ravine’s opinion.


       Dated: August 29, 2019 in Denver, Colorado.


                                             BY THE COURT:


                                             s/Lewis T. Babcock
                                             LEWIS T. BABCOCK, JUDGE




                                            12
